Exhibit STOCK PURCHASE AGREEMENT Between THE LACLEDE GROUP, INC. and STRIPE ACQUISITION, INC. February 15, 2008 TABLE OF CONTENTS Page 1. DEFINITIONS 1 2. PURCHASE AND SALE OF SM&P SHARES 7 (a) Basic Transaction 7 (b) Purchase Price 7 (c) Purchase Price Adjustment 8 (d) The Closing 10 (e) Deliveries at the Closing 11 3. REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION 11 (a) Representations and Warranties of the Seller 11 (b) Representations and Warranties of the Buyer 12 4. REPRESENTATIONS AND WARRANTIES OF THE SELLER CONCERNING SM&P 14 (a) Organization, Qualification and Corporate Power 14 (b) Capitalization 14 (c) Noncontravention 15 (d) Financial Statements 15 (e) Title to Personal Property 15 (f) Legal Compliance 15 (g) Contracts 16 (h) Litigation 16 (i) Environmental Matters 17 (j) Insurance 18 (k) Employee Relations 18 (l) Taxes 18 (m) Events After September 30, 2007 19 (n) Customers 20 (o) Condition of Personal Property 20 (p) Real Property 20 (q) Transactions with Affiliates 21 (r) Employee Benefits 21 - i - TABLE OF CONTENTS (continued) Page (s) Sufficiency of Assets 22 (t) Accounts Receivable 22 (u) Employees 23 (v) Intellectual Property 23 (w) Undisclosed Liabilities 24 5. PRE-CLOSING COVENANTS 25 (a) General 25 (b) Notices and Consents 25 (c) Operations of Business 25 (d) Full Access 27 (e) Notice of Developments 27 (f) Parent Guaranties 28 (g) Termination of Affiliate Transactions 28 (h) Exclusivity 28 6. POST-CLOSING COVENANTS 28 (a) General 28 (b) Litigation Support 28 (c) Transition 29 (d) Access to Information and Cooperation 29 (e) Noncompete 29 (f) Employee Matters 30 7. CONDITIONS TO OBLIGATION TO CLOSE 31 (a) Conditions to Obligation of the Buyer 31 (b) Conditions to Obligation of the Seller 33 8. REMEDIES FOR BREACHES OF THIS AGREEMENT 33 (a) Survival of Representations and Warranties 33 (b) Indemnification Provisions for Benefit of the Buyer 34 (c) Indemnification Provisions for Benefit of the Seller 34 (d) Matters Involving Third Parties 34 (e) No Contribution 35 - ii - TABLE OF CONTENTS (continued) Page (f) Exclusive Remedies 35 9. TAX MATTERS 35 (a) Scope of Tax Indemnity Provisions 35 (b) Allocation of Liability for Taxes 35 (c) Proration of Taxes 36 (d) Refunds of Taxes; Amended Returns; Carryovers 37 (e) Preparation and Filing of Tax Returns 38 (f) Tax Controversies; Assistance and Cooperation 39 (g) Termination of Tax Allocation Agreements 41 (h) Indemnification for Post-Closing Transactions 41 (i) Post-Closing Transactions Not in the Ordinary Course 41 (j) Survival 41 (k) Conflicts 41 10. TERMINATION 41 (a) Termination of Agreement 41 (b) Effect of Termination 42 11. MISCELLANEOUS 42 (a) Press Releases and Public Announcements 42 (b) No Third Party Beneficiaries 42 (c) Entire Agreement 42 (d) Succession and Assignment 43 (e) Counterparts; Facsimile 43 (f) Headings 43 (g) Notices 43 (h) Governing Law 44 (i) Amendments and Waivers 44 (j) Severability 44 (k) Expenses 44 (l) Construction 44 - iii - STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of February 15, 2008, between The Laclede Group, Inc., a Missouri corporation (the “Seller”), and Stripe Acquisition, Inc., a Delaware corporation (the “Buyer”).The Buyer and the Seller are herein referred to individually as “Party” and collectively as the “Parties.” The Seller owns all of the issued and outstanding stock of SM&P Utility Resources, Inc., an Indiana corporation (“SM&P”).This Agreement contemplates a transaction in which the Buyer will purchase from the Seller, and the Seller will sell to the Buyer, all of the outstanding capital stock of SM&P for the consideration described in Section2(b). Now, therefore, in consideration of the premises and the mutual promises herein made, and in consideration of the representations, warranties and covenants herein contained, the Parties agree as follows. 1.DEFINITIONS. “Adverse Consequences” means all actions, suits, proceedings, hearings, investigations, charges, complaints, claims, demands, injunctions, judgments, orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable amounts paid in settlement, liabilities, obligations, taxes, liens, losses, expenses and fees, including court costs and reasonable attorneys' fees and expenses, as adjusted for tax benefits actually realized and insurance coverage actually obtained (net of any associated increased costs resulting from any insurance recoveries made in respect of any Adverse Consequences), but not including consequential damages. “Affiliate” of a Person means another Person that controls, is controlled by, or is under common control with such first Person. “Affiliated Group” means any affiliated group within the meaning of Code
